        Case 6:21-cv-00670-ADA Document 17-1 Filed 08/16/21 Page 1 of 4




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TEXAS
                                 WACO DIVISION


VOIP-PAL.COM, INC.,
                                         CIVIL ACTION NO. 6:21-cv-670-ADA
Plaintiff,

v.

APPLE INC.,

Defendant.



VOIP-PAL.COM, INC.,
                                         CIVIL ACTION NO. 6:21-cv-671-ADA
Plaintiff,

v.

AT&T CORPORATION;
AT&T SERVICES, INC.; and
AT&T MOBILITY, LLC,

Defendants.




VOIP-PAL.COM, INC.,
                                         CIVIL ACTION NO. 6:21-cv-672-ADA
              Plaintiff,

        v.

VERIZON COMMUNICATIONS, INC.;
CELLCO PARTNERSHIP dba VERIZON
WIRELESS;
VERIZON SERVICES, CORP.; and
VERIZON BUSINESS NETWORK
SERVICES, INC.,

              Defendants.
        Case 6:21-cv-00670-ADA Document 17-1 Filed 08/16/21 Page 2 of 4




          DECLARATION OF LEWIS E. HUDNELL III IN SUPPORT OF
   PLAINTIFF VOIP-PAL.COM, INC.’S REPLY IN SUPPORT OF CONSOLIDATED
  APPLICATION FOR TEMPORARY RESTRAINING ORDER AND MOTION FOR
    PRELIMINARY INJUNCTION AGAINST DEFENDANTS APPLE, INC.; AT&T
    CORPORATION; AT&T SERVICES, INC.; AT&T MOBILITY, LLC; VERIZON
  COMMUNICATIONS, INC.; CELLCO PARTNERSHIP dba VERIZON WIRELESS;
  VERIZON SERVICES, CORP.; AND VERIZON BUSINESS NETWORK SERVICES,
                   INC. UNDER THE FIRST-TO-FILE RULE


       I, Lewis E. Hudnell, III, declare as follows:

       1.      I am the founding principal of Hudnell Law Group P.C., counsel for VoIP-Pal and

I am admitted to the Bar of this Court. I have personal knowledge of the facts in this declaration,

and if called as a witness, I could and would testify competently regarding those facts.

       2.      Attached to my declaration as Exhibit 17 is a true and correct copy of an email

string between myself and counsel for Defendants dated July 19, 2021 – July 21, 2021.

       3.      Attached to my declaration as Exhibit 18 is a true and correct copy of a press release

titled VoIP-Pal Announces New Appointments to the Board of Directors and CFO dated March

23, 2021.

       4.      Attached to my declaration as Exhibit 19 is a true and correct copy of a comparison

chart of the abstract of the ’234 and ’721 patents versus abstract of another VoIP-Pal patent from

the RBR patent family.

       5.      Attached to my declaration as Exhibit 20 is a true and correct copy of a Notice of

Related Cases dated March 24, 2021 filed in Case No. 6:20-cv-275-ADA.

       6.      Attached to my declaration as Exhibit 21 is a true and correct copy of a Request for

Motion Hearing dated March 24, 2021 in the 2020 NDCAL actions.

       7.      Attached to my declaration as Exhibit 22 is a true and correct copy of a Request for

Motion Hearing dated June 16, 2021 in the 2020 NDCAL actions.


                                                -2-
        Case 6:21-cv-00670-ADA Document 17-1 Filed 08/16/21 Page 3 of 4




       8.        Exhibits 21-22 are the last two motion hearing requests that I have made in the 2020

NDCAL cases. Exhibit 21 set the hearing date for July 22, 2021—almost four months after the

motion was filed. The motion is fully briefed and as of today, Judge Koh has not decided the

motion. Exhibit 22 set the hearing date for October 21, 2021—over four months after the motion

was filed. The motion is fully briefed and as of today, Judge Koh has not decided the motion.

       9.        Attached to my declaration as Exhibit 23 is a true and correct copy of the Order

Reassigning Case issued in Case No. 5:21-cv-05110-EMC (Apple Inc. v. VOIP-PAL.COM, INC.)

filed in the U.S. District Court for the Northern District of California.

       10.       Attached to my declaration as Exhibit 24 is a true and correct copy of the Order

Reassigning Case issued in Case No. 3:21-cv-05078-JD (AT&T CORP. v. VOIP-PAL.COM,

INC.) filed in the U.S. District Court for the Northern District of California.

       11.       Attached to my declaration as Exhibit 25 is a true and correct copy of the Order

Reassigning Case issued in Case No. 3:21-cv-05275-BLF (CELLCO PARTNERSHIP v. VOIP-

PAL.COM, Inc.) filed in the U.S. District Court for the Northern District of California.

       12.       Attached to my declaration as Exhibit 26 is a true and correct copy of the Second

Stipulation to Extend Time to Answer or Otherwise Respond to Complaint filed in Case No. 3:21-

cv-05110-EMC (APPLE INC. v. VOIP-PAL.COM, INC.) filed in the U.S. District Court for the

Northern District of California.

       13.       Attached to my declaration as Exhibit 27 is a true and correct copy of the Stipulation

to Extend Time to Answer or Otherwise Respond to Complaint filed in Case No. 3:21-cv-05078-

SK (AT&T CORP. v. VOIP-PAL.COM, INC.) in the U.S. District Court for the Northern District

of California.




                                                  -3-
         Case 6:21-cv-00670-ADA Document 17-1 Filed 08/16/21 Page 4 of 4




       14.     Attached to my declaration as Exhibit 28 is a true and correct copy of the Stipulation

to Extend Time to Answer or Otherwise Respond to Complaint filed in Case No. 3:21-cv-05275-

JCS (CELLCO PARTNERSHIP D/B/A VERIZON WIRELESS v. VOIP-PAL.COM, INC.) in the

U.S. District Court for the Northern District of California.

       15.     On or about August 12-13, 2021, I met and conferred with counsel for Defendants

regarding a proposed motion to stay to be filed by Google in Case No. 6:21-cv-667-ADA. During

the meet and confer, I inquired whether Defendants would be willing to stay the 2021 NDCAL

actions. Defendants refused.


     Under 28 U.S.C. § 1746, I, Lewis E. Hudnell, III, declare under penalty of perjury that

the foregoing is true and correct.


       Executed on this 16th day of August 2021, in Mountain View, California.



                                          /s/ Lewis E. Hudnell, III
                                             Lewis E. Hudnell, III




                                                -4-
